            Case 1:18-cv-01951-CKK Document 7 Filed 10/11/18 Page 1 of 3


                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA
___________________________________________
SECURITIES AND EXCHANGE COMMISSION,         :
                                            :
                        Plaintiff,          :
                                            :
                  v.                        :                 Case No. 1:18-cv-1951-CKK
                                            :
ERIC P. LESAK,                              :
GLOBAL RESEARCH, LLC (PA),                  :
GLOBAL RESEARCH, LLC (NY),                  :
                                            :
                        Defendants.         :
_______________________________________ ___ :

             PLAINTIFF’S MOTION FOR FINAL JUDGMENT BY DEFAULT
                          AND FOR MONETARY RELIEF

       Pursuant to Rules 54, 55(b), and 58 of the Federal Rules of Civil Procedure (“FRCP”),

and for the reasons set forth in the attached Memorandum of Points and Authorities in Support,

Plaintiff Securities and Exchange Commission (“SEC”) respectfully moves the Court to enter

final judgment by default against Defendant Eric P. Lesak, and Defendants Global Research,

LLC (PA) and Global Research, LLC (NY) (collectively, “Global”), on the claims in the

Commission’s Complaint. Through this motion, the Commission seeks:

       1.      A final judgment against Defendant Lesak prohibiting him from violating,

directly or indirectly, Section 10(b) of the Securities Exchange Act of 1934 (“Exchange Act”) [15

U.S.C. § 78j(b)] and SEC Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5]. , and Sections 17(a)(1)

and (3) of the Securities Act of 1933, Securities Act of 1933 (“Securities Act”) [15 U.S.C. §

77q(a)(1) and (3)].

       2.      A final judgment against Defendants Global Research, LLC (PA) and Global

Research, LLC (NY) prohibiting them from violating, directly or indirectly, Section 10(b) of the

Exchange Act [15 U.S.C. § 78j(b)] and SEC Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5].




                                                 1
               Case 1:18-cv-01951-CKK Document 7 Filed 10/11/18 Page 2 of 3



          3.      A final judgment against all Defendants requiring them to jointly and severally

pay disgorgement of $813,759.68, including prejudgment interest of $46,644.68, and to each pay

civil monetary penalties in amount to be determined by the Court pursuant to Section 20(d) of

the Securities Act of 1933 [15 U.S.C. § 77t(d)] and/or Section 21(d)(3) of the Exchange Act [15

U.S.C. § 78u(d)(3)].

          4.      A final judgment barring Defendant Lesak, pursuant to Section 20(g) of the

Securities Act [15 U.S.C. §77t(g)(1)] and Section 21(d)(6)(A) of the Exchange Act [15 U.S.C. §

78u(d)(6)(A)], from participating in any offering of penny stocks.

          For the Court’s convenience, the SEC is filing a Proposed Final Judgment with this

Motion.
Date: October 11, 2018
                                                Respectfully submitted,
                                                /s/ Christian D. H. Schultz
                                                Christian D. H. Schultz (D.C. Bar # 485557)
                                                Assistant Chief Litigation Counsel
                                                Daniel H. Rubenstein (D.C. Bar # 415853)
                                                Counsel
                                                Patricia Jo
                                                Counsel
                                                U.S. Securities and Exchange Commission
                                                100 F. Street, NE
                                                Washington, DC 20549
                                                (202) 551-4740 (Schultz)
                                                schultzc@sec.gov




                                                   2
          Case 1:18-cv-01951-CKK Document 7 Filed 10/11/18 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 11th day of October, 2018, I directed a copy of Plaintiff’s

Motion For Final Judgment By Default and For Monetary Relief to be served on all

Defendants by overnight delivery and U.S. Mail at the address where service of the Complaint

and Summons was previously effected: 3494 Clifton Blvd, Wantagh, NY 11793.


                                              /s/ Christian D. H. Schultz
                                              Christian D. H. Schultz (D.C. Bar # 485557)
                                              Assistant Chief Litigation Counsel
                                              U.S. Securities and Exchange Commission
                                              100 F. Street, NE
                                              Washington, DC 20549
                                              (202) 551-4740 (Schultz)
                                              schultzc@sec.gov




                                                 3
